Citation Nr: 1742844	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-61 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1950 to April 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by level II hearing impairment in both ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard July 2016 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was provided a VA medical examination in May 2017.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Increased Rating Claim

The Veteran contends his bilateral hearing loss warrants a compensable rating.  The Veteran is rated for his hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Legal Criteria

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85 (2016).  The results are analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016). 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).
38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Facts

The Veteran underwent his first VA examination for hearing loss during the appeal period in July 2016.  This VA audiologic evaluation showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
45
65
75
LEFT
20
25
55
70
80

Average pure tone thresholds were 54 decibels for the right ear and 57.5 for the left ear.  The examiner noted that speech recognition score in the right ear was 88 percent for the right ear and 88 percent for the left ear.  However, the Board notes that in the report, this examiner stated that the test results were "inconsistent and unreliable" and that the results should not be used for rating purposes.





The Veteran received another VA examination for hearing loss in May 2017.  This VA audiologic evaluation showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
95
100
105
LEFT
30
35
60
70
80

Average pure tone thresholds were 94 decibels for the right ear and 61 for the left ear.  The examiner noted that the speech recognition score in both ears was 84 percent.  However, in the remarks section, the VA examiner noted that the Veteran had a mixed hearing loss in both ears, and that bone conduction hearing levels should be used for rating purposes.

The evaluation showed pure tone thresholds of bone conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
50
75
LEFT


45
50


The Board highlights here that the VA examiner did not include bone conduction pure tone thresholds in the left ear at 500, 1000, and 4000 Hertz.  Nonetheless, the record reflects that when contacted about this omission, the examiner stated that he only included the frequencies where there was a conductive component, and that for the other frequencies the thresholds that were shown in the report should be used.  





Following the May 2017 VA examiner's instructions and using the thresholds shown in the report for air conduction for the missing values would yield the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
50
75
LEFT
30
35
45
50
80

Using these values, the pure tone threshold average in the right ear would be 52.5 decibels.  The pure tone threshold average in the left ear would be 52.5.  The speech recognition score remains 84 percent.  

In his August 2016 notice of disagreement, the Veteran stated that his hearing had been decreasing all the time.  A similar sentiment was highlighted in a September 2016 report of general information.  In his December 2016 VA Form 9, the Veteran highlighted that he has trouble understanding when people speak to him and that he has to turn up the volume all the time.  In a June 2017 statement, the Veteran reported that during his May 2017 VA examination, the doctor told him that he had lost more hearing in his right ear since the last test.

Analysis

To begin, the Board acknowledges the Veteran's July 2016 VA examination report.  However, as the examiner indicated, these results were inconsistent and unreliable and should not be used for rating purposes.  Therefore, the Board will lend no probative value to the July 2016 VA examination report. 

Using the bone conduction values provided by the May 2017 VA examiner along with the air conduction values as instructed, the results of the May 2017 VA examination utilizing Table VI of 38 C.F.R. § 4.85 yields level II hearing in the right and left ears.  When combined, level II hearing and level II hearing yields a noncompensable evaluation.

The Board notes that in the Veteran's representative's September 2017 brief, the representative argued that the Veteran's right ear clearly showed an exceptional pattern of hearing loss, and when examining the appropriate rating, the Veteran would benefit most from using table VIa for the right ear.  Thus, it was argued that using table VIa would give the Veteran a 20 percent rating for his service-connected hearing loss.

The representative is correct that following the above methodology yields a higher rating.  Using only the air conduction values noted in the May 2017 VA examination report, since the pure tone thresholds with regard to the right ear at each of the four frequencies of 1000, 2000, 3000, and 4000 were 55 decibels or more, 38 C.F.R. § 4.86 is implicated.  As such, the Board must utilize either Table VI or Table VIa, whichever results in the higher numeral.  Utilizing Table VI with regard to the right ear yields level IV hearing in this ear.  Utilizing Table VIa with regard to the right ear yields level IX hearing in the right ear.  Since utilizing Table VIa results in the higher numeral, Table VIa will be used.  Utilizing Table VI of 38 C.F.R. § 4.85 with regard to the left ear yields level III hearing in the left ear.  When combined, level III hearing in the left ear and level IX hearing in the right ear results in a 20 percent disability evaluation as noted by the Veteran's representative.  

While the Veteran's representative was correct in that using only the air conduction values would yield a higher rating, the Board finds that this methodology is inappropriate.  As noted above, the May 2017 VA examiner stated that the bone conduction values, rather than air conduction values, should be used for the purpose of rating the Veteran's hearing loss.  Using the bone conduction values as instructed by the VA examiner results in a noncompensable rating for this Veteran.  Even acknowledging the Veteran's competent reports of difficulty in understanding when people speak to him, the objective measures of his service-connected hearing loss result in a noncompensable rating. 

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and listening during daily activities. Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and difficulty understanding speech."); 38 C.F.R. §§ 4.85 , DC 6100. Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability. 

The Board is very sympathetic to the Veteran.  However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements.  See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252  (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.")  Accordingly, a compensable rating on an extraschedular basis is not warranted.

The preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.  As such, the benefit of the doubt doctrine is not applicable, and entitlement to a compensable rating for bilateral hearing loss is not warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


